Title: From John Adams to William Heath, 14 December 1807
From: Adams, John
To: Heath, William



Dear Sir
Quincy December 14. 1807

As I did not wish to oppress you with my Letters I have not acknowledged the receipt of your favour of the 18th of May, though I received it in due Season and esteemed it very highly.
I have seen lately in the Chronicle, that like the good Steward you bring out of your Treasury Things new and old, and in very good Season. The Military Countryman written five or six and thirty years ago I have relished like the best of old Wine. I seemed to be conversing with an old Friend, whom I had not seen for an Age: and was agreably surprized to find so compendious an Abridgment of the Art of War, so comprehensive and yet so concise, produced by a young Officer of our own so long before the revolutionary War commenced. I have Seen among the Writings of Jean Jaque Rousseau an Epitomy of the Art of War, drawn up with long Study and great Labour, and embellished with all the ornaments of his enchanting Eloquence which I should be very glad to compare with yours. But I know not where to find it. The Editor of a Collection of Tracts in which I read it, observed that there was nothing comparable to it in Marshall Saxe or the Chevalier Folard.
It is very fashionable to impute all Wars to the Ambition of Kings. Is this conformable to Truth? Does not the History of all the Republicks of the World shew, that they have been as ambitious, as Monarchies. Even the most democratical Republick of Athens Antiquity Athens, was a perfect Hotspur. Even our People in America, have been more inclined to a War, than their Government for these fifteen years past. There has been no year within that Period when they would not have gone to War with England with pleasure. There is always in a Democracy some Themistocles or Pericles, some Alexander Hamilton or Aaron Burr, weary of the dull pursuits of civil Life and impatient to be at the head of affairs. We have not only such Causes within ourselves, but others from abroad, which will not suffer us to enjoy a perpetual peace. We seem to be upon bad terms with France and Spain as well as England and have too many causes as well as motives of War against all the three Powers. I fear We cannot reasonably hope to preserve our tranquility very long. England is jealous of our Commerce our Capitals and our Seamen. She envies and dreads Us and would willingly give Us a Severe Check. All these and a thousand other Considerations concur in demonstrating the Wisdom of your Sentiments, and the merit of your patriotick Zeal to arouse a military Spirit among our fellow Citizens, and to encourage the Study of all the Sciences Subservient to the Defence of the Nation, as well as the Prepartion of the Means.
Napoleon who is not only possessed of consummate military Talents but of great historical Knowledge, Seems to have learn’d a Lesson from those ancient Parthians who cutt off the head and hands of Crassus, and totally defeated and ruined the finest Army that Rome ever had assembled. The Velocity of their Motions, was one of the principal Causes of their Tryumph. They were Troops not to be escaped when they pursued, nor overtaken when they fled. France owes a great part of her Successes to the same rapidity. The March of their Armies is like Lightning and their Artillery flies as fast as their Men and Horses. We must adopt their Policy. We ought every where to be provided with all the apparatus of a flying field Artillery. I perfectly approve of all your Ideas on this Subject and have long been convincd of their propriety and Necessity. I wrote to McHenry, when I was President and he Secretary of War, to prepare a Report to me of a System for Such a flying Artillery to be laid before Congress. But whether his Idol Hamilton did not approve it, or whatever other reason he had for the Neglect, it was not done.
I am happy too to find that We agree so well in the Utility and Necessity of military Accademies. This is a very old favourite of Us both. In 1777 I believe it was I moved and carried in Congress Several Resolutions recommending to the States to establish military Accademies for the Instruction of youth and the Formation of officers. But I believe nothing was done in any one State. And I fear your recommendation will not have the Influence it deserves, because We too much resemble the Miser who kept his Guines in his old Shoes under his bed, exposed to be Stolen by his own Domesticks or any other Thieves because he loved his Money too well to afford a trifle to purchase a Strong Box.
In the Journal of Congress 1: October, 1776, I find it
“Resolved that a Committee of five be appointed to prepare and bring in a Plan of a military accademy at the Army: The members chosen Mr Hooper, Mr Lynch, Mr Wythe, Mr Williams and Mr J. Adams.”
Do you remember whether any thing was ever done in it, at Head Quarters?
I am Sir, with much Esteem your old Friend / and most humble Servant
J. Adams